DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 5/17/2021.

Information Disclosure Statement
The information disclosure statement filed 9/29/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no translation or explanation of relevance has been provided for the latter three references.  It has been placed in the application file, but the information referred to therein that has been struck through has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 10-11, 13-14, 16-18, 20-21, 24-25, 28 & 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 28 recites the limitation “high surface energy”.  There is no description of the specification of what is considered “high” and thus, the claim is rendered indefinite as “high” is a relative term with no clear definition.  
Claims 2, 4-6, 10-11, 13-14, 16-18, 20-21, 24-25 & 41-43 depend from claims 1 & 28 are thus also rejected.
Claim 28 recites the limitation “wherein a side surface of the first body, a side surface of the second body, or both …includes a coefficient of friction that is greater than a coefficient of friction of the one or more areas of high surface energy”.  It is unclear how the coefficient of friction is being determined as this is a value that describes the ratio of friction force between two bodies (or materials), and thus the coefficient depends on the materials used. The claim fails to provide a second material for the determination of the coefficient of friction for either the high surface energy area(s) or the side surface(s).  For purposes of examination, it will be determined as static coefficient of friction between the same material.  
Claim 43 recites the limitation “a continuously decreasing width”; however, claim 1, upon which claim 43 depends, recites the limitation “a pad having a width”.  It is unclear if the “width” of claim 43 is the same as or different from that of claim 1.  For purposes of examination, it will be interpreted as being the same. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-6, 10-11, 13-14, 16-17, 20-21, 24-25, 28-29 & 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV (2014/0005662, previously cited).
Concerning claims 1 & 4, as illustrated in at least Figs. 116-133, Shelton, IV disclose a medical instrument (surgical tool 900; [0370]) comprising: 
i. an end effector (end effector 901; [0370]); and
ii. one or more areas of high surface energy on at least a portion of the end effector, wherein the one or more areas of high surface energy are configured to engage and draw away tissue, and wherein the end effector comprises a first body, and the one or more areas of high surface energy are disposed on a top surface of the first body (exterior top and bottom surfaces 928, 932 of first and second jaw members 902, 904 may include first and second tissue gripping portions having high surface energy portions 930, 934 comprised of silicone that engage and separate first and second tissue portions from one another; [0376-0377], [0379]).
Shelton, IV discloses various shapes and sizes for the one or more areas of high surface energy (928, 930), but fails to specifically disclose wherein the one or more areas of high surface energy include a pad having a width at a proximal-most end of the pad that is wider than a width at a distal-most end of the pad. It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Shelton, IV such that the one or more areas of high surface energy include a pad having a width at a proximal-most end of the pad that is wider than a width at a distal-most end of the pad is of whatever desired or expedient form or shape, since a change in form or shape is generally recognized as being within In re Dailey et al., 149 USPQ 47.    
Concerning claim 2¸Shelton, IV discloses the one or more areas of high surface energy (930, 934) comprise silicone ([0379]).
Concerning claim 5, Shelton, IV disclose the one or more areas of high surface energy (930, 934) substantially smooth and free of protuberances ([0378-0385]; Fig. 121). 
Concerning claim 6, Shelton, IV discloses the first and second bodies (902, 904) to include one or more side surfaces substantially free of the one or more areas of high surface energy (Fig. 121). 
Concerning claim 10, Shelton, IV discloses the one or more areas of high surface energy (930, 934) having a coefficient of friction of about 0.6 or greater ([0379]). 
Concerning claim 11, Shelton, IV disclose the one or more areas of high surface energy (930, 934) having a first portion with a first coefficient of friction and a second portion with a second coefficient of friction, and wherein the first coefficient of friction and the second coefficient of friction are not equal (static coefficient of friction can be different and be taken as either gripping portion 930 having one protrusion pattern and gripping portion 934 having a second protrusion 938 pattern since embodiments can be combined per Par. [0198], or, pattern of protrusions 938 and depressions 940 on same gripping portion as illustrated in Fig. 116-131; [0378-0385]). 
Concerning claim 13, Shelton, IV discloses the one or more areas of high surface energy (930, 934) being tacky to the touch ([0379]). 
claim 14, Shelton, IV discloses the one or more areas of high surface energy (930, 934) to include one or more nubs (938) ([0381-0385]; Fig. 121-131). 
Concerning claim 16, Shelton, IV discloses the one or more areas of high surface energy (930, 934) to comprise an insert ([0378]) that is over molded onto the end effector. 
Concerning claim 20, Shelton, IV discloses the one or more areas of high surface energy (930, 934) to be adhered onto the end effector (901) ([0378]). 
Concerning claim 21, Shelton, IV discloses the one or more areas of high surface energy (930, 934) capable of withstanding at least one sterilization cycle due to the properties of the material ([0379]).  
Concerning claim 24, Shelton, IV disclose the first body, the second body, or both are pivotable between an open position and a closed position ([0371]; Fig. 116-120). 
Concerning claim 25¸Shelton, IV disclose the end effector (901) configured to interface with and dissect tissue during movement of the first and second bodies (902, 904) from a closed position to an open position in a plane of motion defined by the first and second bodies (902, 904) such that the one or more areas of high surface (930, 934) define a leading edge that is configured to interface with the tissue that is within the plane of motion ([0377]; 116-133). 
Concerning claim 17, Shelton, IV discloses the one or more areas of high surface energy (930, 934) to be integrally formed with the end effector (901) ([0378]) 
Concerning claim 42, Shelton, IV discloses various shapes and sizes for the one or more areas of high surface energy (928, 930), but fails to specifically disclose wherein the width of the pad at the proximal-most end is a maximum width of the pad and the width of the pad at the distal-most end is a minimum width of the pad. It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Shelton, IV such that the width of the pad at the proximal-most end is a maximum width of the pad and the width of the pad at the distal-most end is a minimum width of the pad, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.    
Concerning claim 43, Shelton, IV discloses various shapes and sizes for the one or more areas of high surface energy (928, 930), but fails to specifically disclose the pad comprises a continuously decreasing width between the proximal-most end and the distal-most end. It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Shelton, IV such that the pad comprises a continuously decreasing width between the proximal-most end and the distal-most end, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.    

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV (2014/0005662, previously cited), as applied to claim 1, in further view of Nguyen et al. (2003/0014053, previously cited) and Goldsmith (2014/0171999, previously cited). 
Concerning claims 17-18, Shelton, IV discloses the one or more areas of high surface energy to be integrally formed with an insulator (845) located on and a part of the end effector (901) ([0198], [0378], [0432]), where “integral” can be defined as “of, relating to, or belonging as a part of the whole; consisting or composed of parts that together constitute a whole” (www.dictionary.com).  In the alternative, Shelton, IV discloses the one or more areas of high surface energy to be made of an insulative material ([0379-0380]), but fail to disclose a material for the jaw itself.  Nguyen et al. disclose a medical instrument (10) comprising an end effector formed with an outer insulative housing (114) ([0046]).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Shelton, IV such that the jaw itself has an outer insulative housing in order to provide the benefit of reducing alternate or stray current paths during treatment and/or incidental burning of tissue as taught by Nguyen et al. ([0046]).  Shelton, IV in view of Nguyen et al. fail to disclose the outer insulative housing of the end effector to be integrally formed with the one or more insulative areas of high surface energy.   However, Goldsmith teaches that structural elements of surgical instruments can be integrally formed together in a single manufacturing process to reduce manufacturing costs ([0017]).  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Shelton, IV in view of Nguyen et al. and form Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  See also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorne et al. (6,293,946), as applied to claim 1, in further view of Shelton, IV (2014/0005662, previously cited). 
Concerning claim 28, as illustrated in at least Fig. 1-7, Thorne et al. disclose a forceps (electrosurgical forceps 110; Col. 5, ll. 19-33) comprising: 
a jaw assembly (tips 116 of pair of blades 115; Col. 5, ll. 34-57) including:
i. a first body having a top surface; and ii. a second body having a bottom surface; (tips 116 have top and bottom surfaces; Fig. 1-3)
wherein the top surface of the first body, the bottom surface of the second body, or both include one or more areas of high surface energy comprising silicone (Thorne et al. fail to disclose the top surface of the first body, the bottom surface of the second body, or both include one or more areas of high surface energy comprising silicone.  However, Shelton, IV disclose a forceps comprising first and second bodies (902, 904) having top and bottom surfaces (928, 932) that include one or more areas of high surface energy comprising silicone (930, 934).  At the time the invention was effectively filed, it ,
wherein a side surface of the first body, a side surface of the second body, or both is free of the one or more areas of high surface energy (the modified invention of Thorne et al. in view of Shelton, IV teach the side surfaces of the first and second bodies to be free of the one or more areas of high surface energy), and includes a coefficient of friction that is greater than a coefficient of friction of the one or more areas of high surface energy (side surfaces of tips 116 are made of gold or silver having a coefficient of friction that is greater than the coefficient of friction of the modified invention top and bottom surfaces of high surface energy of silicone). 

Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorne et al. (6,293,946), as applied to claim 28, in further view of Shelton, IV (2014/0005662, previously cited), in further view of Garito et al. (4,657,016).
Concerning claim 41, Thorne et al. in view of Shelton, IV fail to disclose the jaw assembly removably connected to the forceps.  However, Garito et al. disclose a forceps (Fig. 12B) comprising a jaw assembly (91) that is removably connected to forceps (104A, 90). At the time the invention was effectively filed, it would have been 

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794